\DQQ\|Q\Lh-PWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:11-cv-00622-RCJ-CBC Document 306 Filed 10/22/18 Page 1 of 3

DAYLE ELIESON

United States Attorney

HOLLY A. VANCE

Assistant United States Attomey
United States Attomey’s Office

400 South Virginia Street, Suite 900
Reno, NV 89501

(775) 784-5438

Hol |y.A.Vance@usdo'|.gov

Attorneys for United States of America

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

WlNNEMUCCA INDIAN COLONY, et al., Ca$€ NO. 331 l-CV'00622-RCJ~CBC

P'a'"f'ff$» GoVERNMENT’s UNoPPosED

MoTIoN FoR ExTENsTIoN oF

v- TIME To REsPoNl) To PLAINTIFFS’
MoTIoN FoR A'rirol\ EYs’ FEEs AND
UNITED sTATEs oF AMERICA ex rel. EXPENSES (ECF 1\ o. 305)

THE DEPARTMENT oF THE INTERIOR,
et a,_, (FIRST REQUEST)

EXPEDITED REVIEW RE UESTED

 

 

 

 

 

 

Defendant.

 

 

 

COME NOW Defendants United States of America, Department of the Interior, Bureau
of lndian Affairs, et al. (“Defendants”) and request a 24-day extension of time to file their
response to Plaintiffs’ motion for attomeys’ fees and expenses (ECF No. 305) from the current
due date of October 26, 2018 to November 19, 2018.

An extension is needed because two attorneys recently resigned from the United States
Attomey’s Offlce in Las Vegas and, as a result, defense counsel has been assigned to handle
additional duties and cases. Also, defense counsel was recently out of the office to visit her 93-
year old father, whose health has declined. Under the circumstances, good cause exists to extend
the deadline for responding to Plaintifl’s motion for attomeys’ fees and expenses. See Fed. R.
Civ. P. 6(b)(l)(A) (“When an act may or must be done within a specified time, the court may, for
good cause, extend the time, . .with or without motion or notice if the court acts, or if a request is

made, before the original time or its extension expires[.]”) (emphasis added).

 

 

\oOQ\lC\Ud-I>L»JN-‘

NNNNNNNNN--___-._._.__»__
OQ\|O\M-l>wN_O\C°Q\lC\Lh~|>wN'-‘O

 

 

Case 3111-cv-00622-RCJ-CBC Document 306 Filed 10/22/18 Page 2 of 3

Defense counsel contacted Plaintiffs’ counsel via e-mail, and P|aintiffs’ counsel advised
that she does not object to Defendants’ extension request. This is Defendants’ first extension
request. See LR lA 6-1 (must advise of previous extensions). Defendants seek this extension
request in good faith and not for the purpose of delay.

DATED: October 22, 2018. Respectfully submitted,

DAYLE ELIESON
United States Attomey

s/ Hollv A. Vance
HOLLY A. VANCE
Assistant U.S. Attomey

IT IS SO ORDERED.

DATED: October , 2018.

   

 

United States agistrate Judge

 

